Title: Memorandum Books, 1826
From: Jefferson, Thomas
To: 


          1826. 
               
          
            
              Jan.
               3. 
              
              Mary R. pocket money 2.D. hhd. xp. .13.
            
            
              
              Desired B. Peyton to remit 20.D. to Harrison Hall for the Portfolio to the end of the current year, and wrote to Hall to discontinue my sbscrption. after that.
            
            
              
               4. 
              
              Hhd. xp. .50 ink .25.
            
            
              
               8. 
              
              Sewers 1. oysters .75.
            
            
              
               10. 
              
              Hhd. xp. .60.
            
            
              
               14. 
              
              Chisolm’s Lewis 3. days work opening flue of Appendix 3.50.
            
            
              
               15. 
              
              Hhd. xp. .85. 18. Do. .50.
            
            
              
               21. 
              
              Desired Bernard Peyton to remit 39.37 to Jonathan Thompson N. Y. freight duties and charges on 300. bot. wine and 5. cases oil, anchovies, maccaroni, from Dodge & Oxnard Marseilles.
            
            
              
               23. 
              
              Hhd. xp. .50.
            
            
              Feb.
               1. 
              
                 Stock of wine  old stock  on hand  now recievd.    Total     vin rouge de Bergasse  142   142    red Ledanon  37  150  187    blanquette de Limoux  49    49    Muscat de Rivesalte  36  150  186    Claret from Richmond    22     22      286   586    Scuppernon. quant. suf.           Virgin oil of Aix  *  36       Anchovies  *  12       Maccaroni  *  112¾ ℔     
            
            
            
              
               6. 
              
              Drew on B. Peyton in favr. of Raphael for 250.D.
            
            
              
               7. 
              
              Recd. of Raphael 53.33.
            
            
              
              Paid Leitch the 25.D. ante Dec. 27. Lee 4.25 for beef.
            
            
              
              Paid John W. Davies 6.D. for the Alb. library co. sbscrptn. for 1825.
            
            
              
               8. 
              
              Drew on Raphael in favr. B. F. Randolph for 30.D. and of M. Lewis Randolph for 60 D. tuition fees at University.
            
            
              
              Gave to B. F. Randolph 1.D. to M. L. Randolph 1.D.
            
            
              
               9. 
              
              Gave a further ord. on Raphael for 60.D. for same purpose.
            
            
              
               14. 
              
              Gave Mr. Hatch ord. on Raphael for 40.D. for Lewis’s last half year’s tuition and my last year’s contribn.
            
            
              
               15. 
              
              B.F.R. for an Atlas .75 M.L.R. for do. .75.
            
            
              
               18. 
              
              Hhd. xp. .16. 19. Do. 1.D. Sewers of the present month 1.D.
            
            
              
               22. 
              
                 Drew on B. Peyton in favr.  Raphael last quarters bill 195.07    A. St. Cl. Heiskell do. 131.10    Fr. B. Dyer 2d. instalmt. church ante Mar. 31.  66.67     392.84   
            
            
              
               23. 
              
              Hhd. xp. 1.D.
            
            
              
               25. 
              
              Pd. Jones for instrumts. for B.F.R. 3.75.
            
            
              
               26. 
              
              Hhd. xp. .50.
            
            
              Mar.
               5. 
              
              Do. .50. 6. B. & L. Randolph 2.D.
            
            
              
               19. 
              
              Sewers 1.D. 20. Hhd. xp. .50. 23. Do. .25. 25. Do. .75.
            
            
              
               26. 
              
              Hhd. xp. 1.75.
            
            
              
               27. 
              
              Drew on B. Peyton in favor Jacobs & Raphael for 100.D.
            
            
              Mar.
               29. 
              
              Recd. from Raphael (by B.F.R.) 43.5.
            
            
              
                Pd. (by B.F.R.)  to    Casey. slippers 2.50    Lee tallow & beef   12.05    Isaacs cheese 5.67    Jones books 9.75    Garrett. oysters 13      cash .53     43.50   
            
            
              
               31. 
              
              Hhd. xp. 1.62½.
            
            
              Apr.
               1. 
              
              Recd. of Raphael 56.50. Apr. 2. 4. shads 1.D.
            
            
              
               3. 
              
              Mosby D. S. & co. for butter 1.5 Lee beef 7.98.
            
            
              
               5. 
              
              Ben & Lewis pocket money 2.D. 7. Hhd. xp. .75.
            
            
              
               8. 
              
              Hhd. xp. .75. 9. Do. .37½. 12. 4 shads 1.D.
            
            
              
               13. 
              
              Pd.  Pollock acct. for leather 20.80.
            
            
              
               14. 
              
              Burwell his annual gratuity 20.D.
            
            
              
               16. 
              
              Sm. xp. 1.50 + .87½ sewers 1.D.
            
            
              
               18. 
              
              Desired B. Peyton to remit 124.61 to E. Copeland jr. of Boston for Messrs. Dodge & Oxnard of Marseilles for the wines &c. recd. ante Feb. 1.
            
            
              
              Gave order on Jas. Leitch in favor of Dr. Massie for Chas. Massie for 20.40. for 102. galls. cyder.
            
            
              
               22. 
              
              Hhd. xp. .25. 23. Do. 1.25. 24. Do. .50.
            
            
              
               29. 
              
              Repd. Burwell for fish 1.D.
            
            
              May
               1. 
              
              N. Trist for shaving soap .37½.
            
            
              
               4. 
              
              Drew on B. Peyton in favr. Jacobs & Raphael 70.D. & recd. 70.D. from J. & R.
            
            
              
              Pd. Lee for veal 2.50.
            
            
              
               5. 
              
              B. & L. R. 2.D. hhd. xp. 10.D.
            
            
              
              Repd. Lietch the 20.40 ante Apr. 18.
            
            
              
               6. 
              
              Inclosed to Henry Niles 10.D. for his Register for the last year (omitted) and this year, now due.
            
            
              
              Gave J. Hemings his annual gratuity 20.D.
            
            
              
               10. 
              
              Perfume .37½.
            
            
              
               13. 
              
              Gave J. Hemings ord. on Raphael for 12.D. worth of clothing.
            
            
              
               14. 
              
              Sewers 1.D.
            
            
              
               18. 
              
              Drew on B. Peyton in favor of Raphael 180.D. to wit
            
            
              
                 his bill of last quarter  146.28 } = 180    recd. cash 33.72    
            
            
              
              Pd. for chest of drawers from T. E. Randolph 8.D.
            
            
              
               19. 
              
              Pd. Vowles for painted labels 3.D.
            
            
              
               21. 
              
              Hhd. xp. 10.D.
            
            
              
               22. 
              
              Drew on B. Peyton in favr. A. St. C. Heiskell for 100.D.
            
            
              
                 this pays his quarterly bill for  87.94½ } = 100    and recd. cash for balance 12.05½   
            
            
              
              Pd. Lee for meats 7.55½.
            
            
              June
               1. 
              
              Pd. do. for do. 6.81.
            
            
              
               2. 
              
              Benjam. F. Randolph his monthly 2.D. do. for Lewis’s do. 2.D.
            
            
              
               4. 
              
              Sewers 1.D. hhd. xp. 10.D.
            
            
              
               7. 
              
              Drew on B. Peyton in favor of Jac. & Raphael for 50.D.
            
            
              
              Recd. of Raphael 50.D. pd. Isaacs cheese 2.9.
            
            
              
              Watts binding books 32.33 charity 2.D.
            
            
            
              June
               12. 
              
              Shew of horsemanship 4.50 + .50.
            
            
              
               13. 
              
              Dr. Emmet for a book 1.50 Lee for veal 1.37.
            
            
              2. 
              
              Isaacs for cheese 4.84.
            
          
         
          
          
            
              
              1815.16   
              
              
              1816.17   
              
              
               Average. 
               Notes  
            
            
              negro clothing
              
              *226.
              31 
              
              *528
              .28 
              
              
            
            
              iron & steel
              1096 ℔
              *112.
              26
              1212.
              *114
              .57
              
              
            
            
              nails
              
              41.
              81
              
              91
              .
              
              
            
            
              whiskey
              40¾
              38.
              63
              24⅛
              24
              .80
              
              
            
            
              brandy & rum
              31.
              79.
              43
              18⅛
              54
              .38
              
              
            
            
              salt
              7. sacs
              61.
              
              11.
              74
              .50
              
              
            
            
              
              ℔
              
              
              
              
              
              
              
            
            
              sugar brown
              330
              89.
              30
              245.
              53
              .82
              
              
            
            
                  white
              178½
              96.
              21
              244¾
              102
              .37
              
              
            
            
              
              
              
              
              ℔
              
              
              
              
            
            
              tea
              15.
              59.
              
              22
              85
              .
              
              
            
            
              coffee
              120
              47.
              51
              81.
              29
              ⅓
              
              
            
            
              †other groceries
              
              84.
              38
              
              172
              .94
              
              
            
            
              dry goods
              
              425.
              85
              
              537
              .81
              
              
            
            
              ‡Miscellaneous
              
              82.
              16
              
              86
              .70
              
              
            
            
              Total
              
              1385.
              44 
              
              1955
              .66
              
              
            
            
              
              
              
              
              
              
              
              
              
            
            
              Table provisions
              
              269.
              06
              
              289
              .38
              
              
            
            
              houshold small exp.
              
              165.
              92
              
              98
              .62
              
              
            
            
              wines
              
              371.
              31
              
              291
              .67
              
              
            
            
              books
              
              757.
              47
              
              456
              .
              
              
            
            
              bread & provender
              
              2106.
              10
              
              1752
              .92
              
              
            
            
              taxes
              
              490.
              59
              
              480
              .80
              
              
            
            
              horses, mules, oxen
              
              355.
              65
              
              205
              .
              
              
            
            
              superintendance
              
              933.
              33
              
              1349
              .
              
              
            
            
              Mechanics
              
              356.
              72
              
              369
              .25
              
              
            
            
              Medical & religs.
              
              45.
              09
              
              180
              .
              
              
            
            
              transportation
              
              61.
              71
              
              46
              .25
              
              
            
            
              travelling
              
              133.
              58
              
              134
              .17
              
              
            
            
              Miscellaneous
              
              564.
              
              
              383
              .73
              
              
            
            
              Total.
              
              
               
              
              
              
              
              
            
          
          
          
            
              
              1817.18.    
              
              
              1818.19.    
              
               
                Average  
            
            
              negro clothg.
              
              *587.
              19 
              
              199.10 
              
              
            
            
              
              
              
              
              +  
              117.90 
              
              
            
            
              
              
              
              
              
              317
              
              
            
            
              iron & steel
              *679 ℔
              60.
              97
              828 ℔
               69.45
              
              
            
            
              nails
              
              41.
              81
              
               91.
              
              
            
            
              whiskey.
              7⅛
              6.
              30
              14½
               14.50
              
              
            
            
              brandy & rum
              24⅜
              51.
              63
              44¾
              124.56
              
              
            
            
              salt.
              9½
              54.
              50
              8½
               52.50
              
              
            
            
              
              ℔
              
              
              ℔
              
              
              
            
            
              Sugar brown
              484
              98.
              38
              255.
               53.58
              
              
            
            
                 white
              242½
              80.
              75
              253
               91.86
              
              
            
            
              tea.
              14
              39.
              
              21.
               52.50
              
              
            
            
              coffee.
              73
              27.
              38
              90.
               37.65
              
              
            
            
              †other groceries
              
              120.
              
              
               61.74
              
              
            
            
              dry goods
              
              424.
              47
              
              375.
              
              
            
            
              miscellans.
              
              137.
              09
              
              132.97
              
              
            
            
              Total
              
              
               
              
              
              
              
            
            
              Table provns.
              
              478.
              45
              
              208.59
              
              
            
            
              small hhd. exp.
              
              113.
              13
              
               83.20
              
              
            
            
              wines.
              
              442.
              
              
              320.
              
              
            
            
              books.
              
              433.
              75
              
              481.62
              
              
            
            
              bread & provendr.
              
              986.
              38
              
              484.73
              
              
            
            
              taxes.
              
              294.
              87
              
              255.91
              
              
            
            
              horses, mules, oxen
              
              160.
              
              
              
              
              
            
            
              Superintendce.
              
              866.
              67
              
              866.67
              
              
            
            
              mechanics
              
              300.
              25
              
              328.17
              
              
            
            
              medecne. & relign.
              
              4.
              
              
               20.
              
              
            
            
              transportn.
              
              49.
              75
              
               50.
              
              
            
            
              travelling
              
              126.
              70
              
              160.30
              
              
            
            
              Miscellaneous
              
              912.
              70
              
              712.32
              
              
            
            
              Total
              
              
               
              
              
              
              
            
          
           *during the years 15. 16. 17. I provided the whole estate
           †other groceries e.g. rice, cheese, candles, oil, raisins, soap, spices &c.
           ‡tools, ironmongery &c.
        